                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JOSEPH DOMINICI,

            Petitioner,

v.                                              Civil Action No. 5:18CV128
                                                                   (STAMP)
DWAYNE HENDRIX,

            Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE AND
         DENYING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
                  ORDER AND A PRELIMINARY INJUNCTION

                              I.   Background

     The    pro   se1   petitioner,   Joseph   Dominici,   filed   a   habeas

petition pursuant to 28 U.S.C. § 2241.               ECF No. 1.        In the

petition, the petitioner challenges the decision by the Federal

Bureau of Prisons (“BOP”) to expel him from the Residential Drug

Abuse Program (“RDAP”), alleging “ongoing disparate treatment and

abuse of discretion on the part of the RDAP Administrator and

Warden.”     Id. at 5.      The petitioner then filed a motion for a

temporary restraining order and a preliminary injunction.                 ECF

No. 6.    The petitioner asserts that the litigation with respect to

the petition will take about six to twelve months before a final

determination and that he will suffer irreparable harm by having to


     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
serve another year in prison. Id. at 1-2. The petitioner requests

“the Court for a temporary restraining order and a preliminary

injunction.”         Id.

       United States Magistrate Judge James P. Mazzone entered a

report    and       recommendation,         in       which     he    recommends         that   the

petitioner’s        motion      for    a   temporary         restraining          order    and   a

preliminary injunction be denied. ECF No. 10 at 5. The magistrate

judge found that the petitioner failed to meet the requisite

factors for granting an injunction since he failed to make a “clear

showing      that    he    is   likely      to       succeed    on        the    merits   of   his

petition.”      Id. at 4.             The magistrate judge further found that

because the respondent has not responded to the petitioner’s

petition, he has no records as to why the petitioner was expelled

from   the    RDAP,        or   that    similarly        situated          inmates      were   not

expelled.      Id.    Therefore, the magistrate judge concluded that the

petitioner’s allegations regarding denial of equal protection does

not survive summary dismissal.                   Id. at 5.            Since the petitioner

failed to meet this factor, the magistrate judge did not reach the

other factors.         Id.

       The   petitioner         filed      objections.              ECF    No.    14.     In   his

objections, the petitioner argues that the magistrate judge erred

in declining to grant a temporary restraining order because the

respondent has failed to respond.                     Id. at 2.           He filed and served




                                                 2
his First Request for Production of Documents and Petitioner’s

First Request for Admissions on the Respondents as exhibits.   Id.

                       II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which objection is timely made.

     The standard for granting injunctive relief in this circuit is

set forth in International Refugee Assistance Project v. Trump, 857

F.3d 554 (4th Cir. 2017), cert. granted, 137 S. Ct. 2081 (2017).

“A preliminary injunction is an ‘extraordinary remedy,’ which may

be awarded only upon a ‘clear showing’ that a plaintiff is entitled

to such relief.”   Int’l Refugee Assistance Project, 857 F.3d at

607-08 (citing Real Truth About Obama, Inc. v. Federal Election

Commission, 575 F.3d 342 (4th Cir. 2009) (citing Winter v. Natural

Resources Defense Counsel, Inc., 555 U.S. 7 (2008))).    Under the

Fourth Circuit standard of review, “[a] preliminary injunction must

be supported by four elements: (1) a likelihood of success on the

merits; (2) that the plaintiff likely will suffer irreparable harm

in the absence of preliminary relief; (3) that the balance of

equities tips in the plaintiff’s favor, and (4) that a preliminary

injunction is in the public interest.”    Id. at 608 (citing Real

Truth, 575 F.3d at 346).     In order to obtain the extraordinary

remedy of a preliminary injunction, the burden is on the moving

party to demonstrate these elements.     See Dewhurst v. Century


                                 3
Aluminum Co., 649 F.2d 287, 290 (4th Cir. 2011).                 The demanding

standard outlined above becomes even more exacting when a plaintiff

seeks a preliminary injunction that mandates action, as contrasted

with   the   typical    form   of     preliminary   injunction    that   merely

preserves the status quo pending trial. See East Tennessee Natural

Gas Co. v. Sage, 361 F.3d 808, 828 (4th Cir. 2004) (quoting Wetzel

v. Edwards, 635 F.2d 283, 286 (4th Cir. 1980)) (noting that

“mandatory preliminary injunctions do not preserve the status quo

and normally should be granted only in those circumstances when the

exigencies of the situation demands such relief”).

                               III.    Discussion

       Upon review of the petitioner’s motion for an injunction and

the underlying record in this civil action, this Court finds that

in his report and recommendation, the magistrate judge correctly

determined that the petitioner is not likely to succeed on the

merits.      ECF No. 10 at 1-2.         In reaching this conclusion, the

magistrate judge stated that “the Supreme Court has made it quite

clear that a prisoner has no constitutional or inherent right to

participate in rehabilitative programs while incarcerated or in

being released before the completion of a valid sentence,” and

“although the [p]etitioner’s allegations regarding denial of equal

protection may have been sufficient to survive summary dismissal,

the [r]espondent has yet to file his response, and therefore, the

undersigned     has    no   records     available   demonstrating     why   the


                                         4
[p]etitioner was expelled from RDAP, or that similarly situated

inmates were not expelled.”       Id. at 4-5.   The magistrate judge was

free to decide the motion for an injunction without requiring any

response to be made by the respondent.

     Thus, as the magistrate judge properly concluded, this Court

finds that the plaintiff’s pending motion for injunction should be

denied without prejudice.    This Court finds no error in any of the

above determinations of the magistrate judge and thus upholds his

rulings.

                            IV.    Conclusion

     The report and recommendation of the magistrate judge (ECF No.

10) is hereby AFFIRMED and ADOPTED in its entirety.

     Accordingly, plaintiff’s motion for an temporary restraining

order and a preliminary injunction (ECF No. 6) is hereby DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

plaintiff by certified mail.

     DATED:    October 18, 2018



                                   /s/ Frederick P. Stamp, Jr.
                                   FREDERICK P. STAMP, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     5
